          Case 1:19-cr-00728-AT Document 17 Filed 05/12/20 Page 1 of 1

                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: _________________
                                                                DATE FILED: 5/12/2020

              -against-
                                                                          19 Cr. 728 (AT)

DANIEL MARTINEZ,                                                             ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       Defendant’s sentencing scheduled for May 19, 2020 at 2:00 p.m. is hereby
ADJOURNED to May 19, 2020, at 3:00 p.m. Sentencing in this case will be conducted
telephonically. The parties are directed to call (888) 398-2342 or (215) 861-0674, and enter
access code 5598827.

       SO ORDERED.

Dated: May 12, 2020
       New York, New York
